DUMBAULD, District Judge,
concurring:
It would seem that the contracting officer Melvyn Suplee exercised the same sort of common sense as often occurs when an “inferior” federal court delays deciding a case until another case involving the same issue, known to be pending in the Supreme Court, has been there decided and an authoritative determination of the issue obtained.
However, as well explained in Judge Tjo-flat’s thorough and convincing opinion, the procurement process requires speedy determination and clearcut rules. Otherwise the troops in need of shirts (or shoes or munitions or whatever) might be left destitute like Washington’s men at Valley Forge. Certainty rather than correctness is the controlling criterion. There will soon be other contracts to be awarded, and any change in the status of a contested bidder will apply to future awards.
Hence Rutter Rex (to whom Suplee awarded contracts Nos. 314 and 315) was ineligible to bid1 at the time Suplee should *622have awarded those contracts, and thñs he should have awarded them to plaintiff Choctaw.
I therefore join in the decision of the Court.

. And had not taken a timely appeal to review its status insofar as those contracts were concerned.